COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Gabriel Palacios v. The State of Texas

Appellate case number:      01-13-00944-CR & 01-13-00945-CR

Trial court case number:    1360054 & 1360055

Trial court:                338th Judicial District Court of Harris County

        Counsel for appellant filed a brief in the above-referenced appeals that contains
sensitive information as defined by Texas Rule of Appellate Procedure 9.10(a)(3).
Specifically, the brief identifies by name a minor victim of sexual assault. See TEX. R.
APP. P. 9.10(b) (“Unless a court orders otherwise, an electronic or paper filing with the
court, including the contents of any appendices, must not contain sensitive data.”). When
briefs are filed in this Court, they are posted on our external website.
        Accordingly, we sua sponte STRIKE the brief in both appeals. Counsel is
ORDERED to refile, within 10 days of the date of this order, a compliant amended brief
in both appellate cause numbers containing appropriate redactions or use of aliases. See
TEX. R. APP. P. 9.10(c) (“Sensitive data must be redacted by using the letter “X” in place
of each omitted . . . character or by removing the sensitive data in a manner indicating
that the data has been redacted.”).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: October 22, 2015